Judgment and order reversed on the facts and a new trial granted, with *892costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Taylor, J., not voting. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.